DISMISS and Opinion Filed August 24, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00694-CV

                       DAVID JOACHIM, Appellant
                                 V.
                   FRIEDMAN & FEIGER, L.L.P., Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-14-13421

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      We reinstate this appeal. In August 2019, we abated this case due to the

suggestion of bankruptcy filed by Joachim. See TEX. R. APP. P. 8.2.

      An independent review of the federal Public Access to Court Electronic

Records (PACER) system shows no pending bankruptcy proceeding associated with

this appeal. We notified the parties by letter dated May 7, 2021, requesting they

inform the Court of the status of this appeal. When no one responded, we then sent

a second letter, dated July 21, 2021, informing the parties that the appeal would be

reinstated and dismissed for want of prosecution within ten days unless we heard

from either party. See id. 42.3(b),(c). To date, no party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Gibbs v. Bank One, Tex., 2021 WL 1747855, at *1 (Tex.

App.—Dallas May 4, 2021, no pet.) (mem. op.).




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

190694F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID JOACHIM, Appellant                     On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00694-CV          V.               Trial Court Cause No. DC-14-13421.
                                             Opinion delivered by Justice
FRIEDMAN & FEIGER, L.L.P.,                   Reichek. Justices Schenck and
Appellee                                     Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee FRIEDMAN & FEIGER, L.L.P. recover its
costs of this appeal from appellant DAVID JOACHIM.


Judgment entered August 24, 2021




                                       –3–